United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                May 30, 2007
                                   FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 06-40642
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                           Appellee,

                                                  versus

JUAN CASTANON,

                                                                                       Defendant-
                                                           Appellant.

                        ------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Eastern District of Texas
                                        USDC No. 9:05-CR-30
                        ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Juan Castanon appeals following his guilty plea and conviction for interstate travel or

transportation in aid of a racketeering enterprise, in violation of 18 U.S.C. § 1952(a)(1) and (3).

Castanon reserved his right to appeal the denial of a suppression motion, and he argues that he was

subjected to an illegal traffic stop without probable cause.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 06-40642
                                               -2-

       This court examines the legality of police investigatory stops based on a two-part inquiry: (1)

whether the officer’s action was justified at its inception, and (2) whether the officer’s subsequent

actions were reasonably related in scope to the circumstances that justified the stop. United States

v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004)(en banc)(citing Terry v. Ohio, 392 U.S. 1, 19-20

(1968)). A decision to stop a vehicle is reasonable when the officer has probable cause to believe that

a traffic violation has occurred. Whren v. United States, 517 U.S. 806, 810 (1996).

       Police stopped Castanon for speeding. Castanon argues that his conduct was not a traffic

violation, however, because the investigating officer agreed with defense counsel on cross-

examination that his speed was not unreasonable. It is undisputed that Castanon was driving 71 miles

per hour and that the speed limit was either 65 or 70 miles per hour. By driving above the posted

speed limit, Castanon’s conduct constituted prima facie evidence of a traffic violation. See TEX.

TRANSP. CODE §§ 545.351(a) and 545.352(a). Castanon’s speed objectively justified the stop, and

police did not lack probable cause to stop him. See Whren, 517 U.S. at 810; see also Goodwin v.

Johnson, 132 F.3d 162, 173 (5th Cir. 1998).

       The district court’s judgment is AFFIRMED.